Case 1:15-mC-01404-CKK Document318 Filed 1/03/19 PagelofS

` Russ Baker `3/¢~¢;;; \ \ {;,C:\ jing 51
tl)iiazw(ii,ai§§?}c;l::i chzwo y}l//° Ql>'rl l\iyy Qlw
jgmctpa»j [@_ maj

new

!/

Novembcr l(], 20l8

Clerk ot`thc Court

Unitcd States Dislrict Court l`or the
District of Columbia

333 Constitution Avenue
Washington. DC 20001

Dear Reader:

l object to the Settlement(s) in ln re l)oluestic Airline `l`ravel Antitrust l_.itigation. MDL No. 2656.
l do not plan to appear at the fairness hearing, as this is far too expensive in both time and moneyJ
for me relative to the pathctie benefits on oi`i`er. In this ease. l am specifically objecting to the
settlement with Southwcst Airlines. though as a Frequcnt traveler, l will also be a more significant
class member il` and when tlte cases against Unitcd or. to a lesser cxtent, Delta arc resolved. l
never l`ly American. As prool`ofin_v membership in this elass._ l submit a copy ol` one ol` many
tickets purchased on Southwest Airlines.

My objections to the settlement boil down to one simple l`aet. A $l$l\/I settlement is so miniscule
that it should rightly be viewed by Southwest`s attorneys and management as a joke and a great
victory. l would view this more as a minor service fee paid t`or the right to engage in blatant
antitrust behavior and rake in profits. ln looking for evidence to back up my claim_, l was unable
to find an obvious statement of the amount ol`additional prol`n the conn estimates was gained as a
result ol` the price fixing these airlines were accused o{`» more accurately termed "the damages".
So. as a way to take an educated guess at what “the damages” may consist ot`, given that the
complaint suggests ““signitieant"’ increases to ticket priees. it`l assume even a simple |% increase
in revenues during the stated timel`ramc. l`or Southwest alone. we"re looking at over $l$()M in
201 l and increasing front there. This would imply that the airline`s gains over the stated
timel"rame are likely over 5 l B. lt you present me an opportunity to shell out $X and in return be
paid 6?X over ? y lars. without having to acknowledge guilt. l will gladly sign up. This is a
laughable penalty.

I also object to everything else surrounding this situation. and others like it. Everything about the
structure ol`the process is designed to bury the individual victims in process. Why aren`t “the
estimated damages" obviously stated somewhere‘? Why do l have to print. sign and mail four
separate letters to objeet‘? |`m sure I`ll he asked to provide proof of all ol` my flights over the past
several years, in order to share in the “hounty” ot` this process. Given that this $]5M will

probably be shared across millions ol` passenger flights in the cnd, it is likely that | will need to
spend hours ot` my time in order to access a settlement ol` l`s to. at most. |()`s ofdollars. Which,
of coursc. is not worth m_v titne. Wl\ich. o|`course. means that most claimants won`t bothcr.
Which._ of course._ probably means the airline will end up paying only a small portion of`thc stated rt
settlement And_ ot`eourse. everyone involved in the process knows this, including the court.

,.__
_\'r: ‘--...

|

  
  

|n the end._ Southwest airlines walks away having paid very little (almost certainly single-digit /`_ l
millions), all the lawyers get paid. the court gets paid by the taxpayer. and the few complainants _
that bother to spend their time to work through the paperwork and process receive a very tiny '

Case 1:15-mC-01404-CKK Document 318 Filed 01/03/19 Page 2 of 3

Clerk of the Court
November 10, 2018
Page 2

amount of money that in no way actually compensates them for the original alleged “crime”.
Ironically, Southwest will have almost certainly spent more money in the process of defending
themselves than the settlement itself.

l would ask what the point of all this is, but l know the answer. lt’s a convenient rubber stamp so
that corporate interests can continue to do whatever they want, while the government and the
courts pretend that they’re doing something worthwhile. You’re not. Un|ess and until you take
away all of the benefits of a corporate crime, AND apply an additional penalty on top of that loss
of illicit benefits, you’rejust an accessory to the crime, tasked to clean up the mess. l assume
while studying the law, members of the court intended to fill a more respectable role. But

instead, they’re elbow-deep in corporate America’s feces. Perhaps the court should consider not
wallowing in the stench.

Sincerely,

    

Russ B er

Enclosure

 

RussBak¢.-r QaSe 1:15-mC-01404-CKK Document 318 Filed 01/03/191: _E§Q_Q_ig;gf_;g__

1142 Galcwa Rd _ l
Ottawa ON C 2\\'9 1

  

.a iri.i. .‘:.'.: -._F ,;

 

amoo;

'»¢w

enact in earl

US Dl's i'r-'cul“ Cat/r\<l; shoe °l`l'te lyi'z<l'r:'c»i`@»ll Calt/ml;¢‘a
333 Oons<l‘,`itfl"'on At/@.

Wat~la`s@la» t)c- seem

E;:ta:aosazaas irons ll=r'l*t*l"il'nlfllilaunlllll'lizu"tli'l'ull'"llnililll'i

